The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10-11, 14, 16-18 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 22 require contacting a non-aqueous liquid sample with an extraction composition to provide an aqueous extract.  It appears that the samples listed in the claims cover both aqueous and non-aqueous liquids (at least products, by-products, intermediates, and waste streams from refineries and other industries; sewage; and geothermal fluids can include aqueous and non-aqueous liquids).  As described in at least paragraph [0019] of the below applied Barrios reference, industrial by-product/waste samples containing hydrogen sulfide can include sour water streams.  Because the industrial and environmental materials listed in these claims are of a scope that includes aqueous as well as non-aqueous materials with at least some possibly not including non-aqueous samples, it appears that the claims cover scope that is outside of a non aqueous sample and it is not clear if the scope of sample is limited to non-aqueous liquid samples or if the sample includes both aqueous and non-aqueous liquids.  With respect to claim 23, a geothermal well, a farm slurry pit and/or rainwater storage appear to be outside of a non-aqueous sample because they do not appear to be places that one could obtain and/or produce a non-aqueous sample.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-11, 14, 16-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios (US 2017/0268997) in view of Zhang (Spectrochimica Acta A 2012) or Ariza-Avidad.  In the patent publication Barrios teaches chemical probes and methods for detecting and/or quantifying hydrogen sulfide.  More particularly, this publication discloses chemical probes and methods for their use for detecting and/or quantifying hydrogen sulfide in industrial and environmental samples and effluents, including samples of crude oil and sour water produced by petrochemical and other industrial processes (see at least paragraph [0002]).  Paragraph [0007] teaches that there is a clear need for new H2S probes and methods for detecting and/or quantifying H2S and related sulfides, particularly in industrial and environmental samples and effluents, such as in crude oil and in sour water produced by petrochemical and other industrial processes.  The probes shown in figure 1 are metal complexes.  Paragraphs [0024]-[0032] describe and/or summarize the methods and systems, their purpose and the formation of kits to permit the detection and/or quantification of H2S via fluorometric and/or colorimetric procedures used to detect and/or quantify H2S in industrial fluids and effluents, including, but not limited to, crude oil and sour water produced by petrochemical and other industrial processes as well as environmental fluids and effluents, including, but not limited to, discharge streams from petrochemical plants and samples taken from natural water bodies such as rivers, lakes, streams, and springs, and also from wells and other water supplies.  In particular, paragraph [0028] teaches that a kit may contain the appropriate reagents required for the pre-analysis preparation of the sample.  For example, in an embodiment designed to detect and or quantify H2S in samples of crude oil, the kit may contain the solvent, or solvents, and the container(s) required to conduct a liquid extraction of the H2S from a crude oil sample.  The kits may be configured for use with a particular type of sample to be assayed, to be analyzed in a spectrophotometer, or similar device to provide a readily perceptible visual readout that can be detected with normal human vision.  In some sub-embodiments the readily perceptible visual readout can be a change in color of a test solution or a test paper containing a particular probe compound.  In other sub-embodiments the readily perceptible visual readout can be a change in the intensity of a particular color of a test solution or a test paper comprising a test compound.  In all of such embodiments reference samples can be provided with the kit, wherein the reference samples facilitate the evaluation of the test solution or test paper and the interpretation of the results.  For example, in those sub-embodiments of kits comprising test papers that are designed to exhibit increased intensity of a particular color of a test paper with increasing concentrations of H2S in the sample, the kits may contain a reference card or chart showing examples of increasing color intensity alongside corresponding concentrations (or concentration ranges) of H2S expected to result in that particular color intensity.  In kits for use in detecting and/or quantifying H2S in crude oil (i.e., petroleum) samples, or in samples of wastewater produced during the refinement of crude oil, such as sour water samples the kit may contain a solvent, or solvents, and a container(s) required to conduct a liquid extraction of the H2S from a crude oil sample and/or appropriate solvents that can be used to dissolve and mix non-aqueous samples with aqueous test reagent solutions.  The methods, techniques, and systems may be adapted for spot-checking oil or wastewater samples, or routinely monitoring wastewater streams and industrial effluents.  Such methods, techniques, and systems may be used to determine whether treated sour water or effluents have concentrations of H2S that are sufficiently low for the wastewater to be used in other industrial processes, or to be released into the environment.  Paragraphs [0036]-[0042] describe the fluorescent probes tested and teach that for those compounds, they were used in a buffer with 5% DMSO added.  The buffer is taught as a Tris HCl buffer at pH 8.0 (a basic buffer).  The DMSO was added because one of the probes was not soluble in the aqueous buffer without it (see paragraph [0038]).  Since these paragraphs are the only place that the type and pH of the buffer is described, examiner is treating the description of the colorimetric probe as having a substantially equivalent aqueous buffer including the basic pH.  Paragraphs [0056]-[0059] describe the detection of hydrogen sulfide in sour water and sour water that has been "stripped" of the toxic and corrosive byproducts showing the ability to take further action and/or treatment based on the measurement.  Paragraph [0064] teaches that as a compliment to the fluorescent probes, a colorimetric hydrogen sulfide-selective probe was also desired.  Theoretically, a probe with a strong visual response would have use not only in industry but also to the general public.  While only specialists possess the proper instrumentation to detect hydrogen sulfide via a fluorescent signal, most everyone can detect a visual change, for example from colorless to pink.  Such probes could be used to detect hydrogen sulfide contaminating ground or drinking water, or they could have use in the petrochemical industry.  As described previously, hydrogen sulfide is readily dissolved in both oil and water.  An aqueous solution containing a colorimetric probe could be shaken with a very dark oil and the color detected upon separation of the two phases (an extraction process that provides and aqueous extract).  To this end, the azide-derivative of aniline yellow, 4-azidoazobenzene was prepared (figure 9A).  Paragraphs [0070]-[0073] describe the reactivity of 4-azidoazobenzene toward NaHS in a buffer with 5% DMSO added to dissolve the probe.  When dissolved in buffer (with the aid of DMSO), 4-azidoazobenzene is pale yellow in color; however, addition of millimolar concentrations of NaHS resulted in a bright yellow solution.  The absorbance spectra of this solution is similar to that of the parent 4-aminoazobenzene (aniline yellow) (figure 9B).  Additionally, the yellow color shows a dose-dependent response to NaHS (figure 9C).  While not as sensitive as the fluorescent lanthanide-based probes or the colorimetric methylene blue assay, 4-azidoazobenzene is an example of a probe for use in a simple, colorimetric assay for H2S.  It provides a read-out capable of being read by almost anyone and involves fewer components and safer reaction conditions than methylene blue.  Paragraph [0018] teaches that the disclosure relates to reagents, methods and systems for detecting and/or determining the concentration of H2S, and particularly for detecting and/or determining the concentration of H2S in industrial and environmental fluids and effluents, such as in crude (oil) or in sour water produced by petrochemical and other industrial processes.  It will be readily understood that the embodiments, as generally described herein, are exemplary.  The following more detailed description of various embodiments is not intended to limit the scope of the present disclosure, but is merely representative of various embodiments.  Moreover, the order of the steps or actions of the methods disclosed herein may be changed by those skilled in the art without departing from the scope of the present disclosure.  In other words, unless a specific order of steps or actions is required for proper operation of the embodiment, the order of specific steps or actions may be modified.  Barrios does not teach that the metal complex is a copper complex of an azo dye.  
In the paper Zhang teaches a method for determining presence of an acidic sulfide species (hydrogen sulfide) in a liquid sample of an industrial or environmental material (see at least the conclusion paragraph on page 38).  The method includes contacting the sample or an extract thereof with a composition having a metal complex dye compound (see scheme 1, section 2.5 and section 3.2, the dye solution is brought into direct contact with the sample).  An electromagnetic absorption spectrum of the metal complex dye compound changes upon reaction with the acidic sulfide species (see figure 4).  At least section 3.2 teaches that the acidic sulfide species, Na2S, was in an aqueous solution at the time of measurement.  The dye is a copper complex of an azo dye, 1-(2-pyridylazo)-2-naphthol (see scheme 1).  Figure 4 shows that the electromagnetic absorption spectrum of the composition obtained in step (a2) was examined.  With respect to claim 7, the dye is in a solution (see section 2.5).  With respect to claims 16-18, see sections 2.1, 2.4, 2.5, 2.6, 3.2, 3.4 and the conclusion.  With respect to claim 19, see sections 2.5 and 3.2.  
In the paper Ariza-Avidad teaches a method for determining presence of an acidic sulfide species (sulfide) in a liquid sample of an industrial or environmental material (see at least the conclusion paragraph on page 38).  The method includes contacting the sample or an extract thereof with a composition having a metal complex dye compound (see sections 2.3.1 -2.3.4, sections 3.3-3.4 and 3.7).  An electromagnetic absorption spectrum of the metal complex dye compound changes upon reaction with the acidic sulfide species (see figure 2).  At least section 3.7 teaches that the acidic sulfide species was in an aqueous solution at the time of measurement.  The dye is a copper complex of an azo dye, 1-(2-pyridylazo)-2-naphthol (see section 2.3.1).  Section 2.3.4 teaches that the dye solution is brought into direct contact with the sample.  With respect to claim 6, the dye is a solid on a support (see section 2.3.2).  With respect to claims 14 and 16-18, sections 2.3.4, 3.4 and 3.7 show that the electromagnetic absorption spectrum of the composition obtained in step a) was examined and a determination was made.  With respect to claim 19, see sections 2.3.1-2.3.2.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the methods of Barrios to incorporate the copper complex of an azo dye taught in the methods of Zhang or Ariza-Avidad to perform the detection of hydrogen sulfide over the range of samples considered by Barrios because of the expressed need for new compounds for that purpose and the selectivity and sensitivity of the copper complex used by Zhang or Ariza-Avidad in detection of hydrogen sulfide in at least environmental water samples.  
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive. In response to the changes in the claims, the rejection under 35 U.S.C. 112(d) and the drawing objections have been withdrawn by examiner and the remaining previously applied rejections were modified to account for the changes.  The arguments are moot with respect to the drawing objection and the withdrawn rejection.  
With respect to the rejection under  35 U.S.C. 112(b), one of the reasons for the rejection of claim 1 has always been that the listing of environmental or industrial materials has included materials that can be both aqueous and non-aqueous.  For example, sour water is taught by Barrios as a waste stream in a refinery (see at least paragraph [0019] of Barrios).  The scope of the listing of the industrial and environmental materials includes products, by-products, intermediates and waste streams from industries other than refineries as well as sewage and geothermal fluids.  As originally filed, the claims covered both aqueous and non-aqueous sample liquids so that the scope of these materials was not an issue.  However, when the scope of step (a1) is limited to non-aqueous sample liquids, the scope of the environmental and industrial materials should also be consistent with the scope of the sample.  In other words materials for which is not likely to obtain a non-aqueous sample liquid should not appear in the listing of environmental and/or industrial materials.  For example, now that claims 1 and 23 have limited the sample to a non-aqueous liquid sample, industrial and environmental materials that are not capable of producing or which do not have non-aqueous liquids in the materials are outside of the scope of these claims.  Sewage and geothermal fluids, to the extent that examiner is aware of would not have non-aqueous liquids and so would be outside of the scope of the materials for which claims 1 and 23 are limited.  Thus their presence in the listing of environmental or industrial materials found in these claims creates a clarity issue.  For this reason, the arguments directed toward the rejection under  35 U.S.C. 112(b) are not persuasive.  
With respect to the obviousness rejection, Applicant has argued that the Zhang and Ariza-Avidad are improperly combined with Barrios because they are not measuring hydrogen sulfide/ and acidic sulfide in non-aqueous samples.  This is not persuasive because Barrios uses an aqueous liquid (Tris HCl buffer at pH 8.0) containing the probe to contact with and extract sulfides from non-aqueous sample liquids.  It is this aqueous extract which is used to detect/measure the color or its change.  Thus the probes used by Barrios come into contact with the aqueous sulfide in an aqueous liquid and are measured in that liquid composition.  Thus the Zhang and Ariza-Avidad references which are also measuring the presence of sulfide in an aqueous composition are analogous art contrary to the urging of applicant.   Barrios uses a liquid composition and therefore the Ariza-Avidad or Zhang showing that the instantly described preferred copper dye complex is known for measuring the same analyte as Barrios and that the claims are directed toward shows that they are being used for a similar purpose.  As such, Ariza-Avidad and Zhang show that the instantly preferred copper dye complex is known for the intended purpose of detecting hydrogen sulfide.  As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this sense Ariza-Avidad and Zhang are relevant toward the question of colorimetric and/or metal complexed dyes usable to measure hydrogen sulfide.  
With respect to Barrios, paragraphs [0003]-[0007] describe the interest and need that prompted Barrios to look for probes that were capable of measuring the concentration of hydrogen sulfide including the interest of others in measuring it is samples and the inability of known methods to measure it in the type of samples that Barrios was interested in measuring it in and/or the inability to measure it at levels commonly found in some samples.  Also of importance specifically with the colorimetric probes was the ability to measure/detect a significant color change.  Thus a reagent having either the ability to measure samples at lower levels or having a clearly detectable change in color would have been motivation to modify the method of Barrios.  The test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Barrios teaches the measurement of acidic sulfides in a variety of sample types including the use of an extraction composition to remove the sulfide from a sample such as crude oil prior to contact with a metal complex of a dye to determine at least the presence of the sulfide in the sample.  Barrios examined three different dyes and found that under certain circumstances, one dye was better than the other dyes.  Additionally figure 5 shows a comparison between compound 3 and two other known methods.  Paragraph [0033] clearly indicates that the examples are not meant to limit the scope of the claimed invention.  Moreover beginning with paragraph [0064], Barrios teaches the use of a colorimetric probe molecule that can be used in an extraction process (an aqueous solution containing the colorimetric probe could be shaken with a very dark oil and the color detected upon separation of the two phases) to measure hydrogen sulfide in crude oil.  Based on this, one of skill in the art would have recognized that other dyes might also be used to produce a signal that is either equivalent to or has known uses in measuring hydrogen sulfide.  Since Barrios is directed to new chemical probes and colorimetric probes for that purpose, the replacement and/or use of the chemical probe taught by Zhang and Ariza-Avidad for at least the colorimetric probe of Barrios is a proper obvious substitution because Zhang and Ariza-Avidad and Barrios are trying to measure the same analyte and Zhang and Ariza-Avidad show that a copper complex of an azo dye is a reliable compound/composition that can be used to measure acidic sulfides in liquid samples.  With respect to the extraction of a non-aqueous sample, Ariza-Avidad and Zhang measure hydrogen sulfide in an aqueous solution.  Since Barrios teaches that materials can be provided to extract hydrogen sulfide from samples such as crude oil and teaches a colorimetric probe used in an extraction process for that process, forming an aqueous extract to utilize a dye such as that taught by Ariza-Avidad and Zhang would have been an obvious modification of the Barrios process to enable use of the Ariza-Avidad and Zhang dye/metal complex.  Paragraph [0018] teaches that the disclosure relates to reagents, methods and systems for detecting and/or determining the concentration of H2S, and particularly for detecting and/or determining the concentration of H2S in industrial and environmental fluids and effluents, such as in crude or in sour water produced by petrochemical and other industrial processes.  It will be readily understood that the embodiments, as generally described herein, are exemplary.  The following more detailed description of various embodiments is not intended to limit the scope of the present disclosure, but is merely representative of various embodiments.  Moreover, the order of the steps or actions of the methods disclosed herein may be changed by those skilled in the art without departing from the scope of the present disclosure.  In other words, unless a specific order of steps or actions is required for proper operation of the embodiment, the order of specific steps or actions may be modified.  In other words, Barrios clearly teaches that variation of the teachings is still within the scope of what was envisioned as part of the invention.  Thus the arguments are not persuasive with respect to the current obviousness rejection as it is applied to claims 1 and 22.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797